Case 1:16-cv-05141-NLH-AMD Document 97 Filed 07/18/19 Page 1 of 2 PageID: 5012



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 ALPHA PAINTING &                              :
 CONSTRUCTION CO., INC.                        :
                                               : CIVIL ACTION
                     Plaintiff,                :
                                               : NO. 1:16-cv-05141-NLH-AMD
              v.                               :
                                               :
 DELAWARE RIVER PORT                           :
 AUTHORITY                                     :
                                               :
                     Defendant.                :

          DEFENDANT, DELAWARE RIVER PORT AUTHORITY’S
                       NOTICE OF APPEAL

       Notice is hereby given that Delaware River Port Authority, defendant in the

 above named case, hereby appeals to the United States Court of Appeals for the

 Third Circuit from the District Court’s final order entered in this action on June 26,

 2019 (ECF Doc. No. 94).

                                        Respectfully submitted,

                                        /s/ Stewart J. Greenleaf, Jr.
                                        THOMAS J. ELLIOTT, pro hac vice
                                        STEWART J. GREENLEAF, JR.
                                        Elliott Greenleaf, P.C.
                                        Union Meeting Corporate Center
                                        925 Harvest Drive
                                        Blue Bell, PA 19422
                                        (215) 977-1000
 DATED: July 18, 2019                   Counsel for the Defendant
Case 1:16-cv-05141-NLH-AMD Document 97 Filed 07/18/19 Page 2 of 2 PageID: 5013



                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this day a copy of the foregoing is

 being served upon the following person(s) via the Court’s electronic filing and

 service procedures:


                                Peter J. Torcicollo, Esq.
                                Kevin W. Weber, Esq.
                                Jennifer A. Hradil, Esq.
                                Gibbons P.C.
                                One Gateway Center
                                Newark, NJ 07102-5310
                                Counsel for Plaintiff




                                      /s/ Stewart J. Greenleaf, Jr.
                                      STEWART J. GREENLEAF, JR.
 DATED: July 18, 2019
